 



Exhibit 10.1
Universal Compression Partners, L.P.
Long-Term Incentive Plan
Form of
Amendment to Grant of Options
     THIS AMENDMENT TO GRANT OF OPTIONS (the “Amendment”) is entered into and
effective as of                     , 2007, by and between UCO GP, LLC, on
behalf of UCO General Partner, LP (the “Company”), and
                               (the “Grantee”).
W I T N E S S E T H:
     WHEREAS, the Company granted to Grantee Options to purchase all or any part
of                                common units representing limited partner
interests in Universal Compression Partners, L.P. on the terms and conditions
set forth in an Award Agreement, with a grant date of                     
(“Agreement”), a copy of which is attached hereto, and subject to the terms and
conditions of the Universal Compression Partners, L.P. Long-Term Incentive Plan
(the “Plan”), which is incorporated herein by reference as a part of the
Agreement; and
     WHEREAS, pursuant to Section 11 of the Agreement, the Company and the
Grantee desire to amend the Agreement to make certain changes with regard to the
termination provisions thereof;
     NOW, THEREFORE, effective as of the date hereof, the parties agree to amend
the Agreement as follows:
     1. Paragraphs 3(c) and 3(d) of the Agreement are renumbered as paragraphs
3(d) and 3(e) and the Agreement is amended to add the following new paragraph
3(c) thereto:
     “(c) Termination Without Cause. If your employment with the Company is
terminated without Cause (as defined below) prior to the vesting date, your
Options shall continue to vest following your termination date and, upon the
vesting date of January 1, 2009, shall be exercisable in accordance with the
terms of this Section 3 of the Agreement, but in no event shall your options be
exercisable after December 31, 2009. If your employment with the Company is
terminated by the Company without Cause on or after the vesting date, you or
your guardian or legal representative (or your estate or the person who acquires
the Options by will or the laws of descent and distribution or otherwise by
reason of your death if you die during such period) may exercise your Options,
subject to the further provisions of this Agreement, at any time during an
Exercise Month that is within the period following such termination until
December 31, 2009, but

1



--------------------------------------------------------------------------------



 



only as to the vested number of Units, if any, that you were entitled to
purchase hereunder as of the date your employment so terminates.
     For purposes of this paragraph 3(c), ‘Cause’ means (i) your commission of
an act of fraud, embezzlement or willful breach of a fiduciary duty to the
Company or an Affiliate (including the unauthorized disclosure of or proprietary
material information of the Company or an Affiliate), (ii) your conviction (or a
plea of nolo contendere in lieu thereof) of a felony or a crime involving fraud,
dishonesty or moral turpitude, (iii) your willful failure to follow the written
directions of the Chief Executive Officer of the Company or an Affiliate,
management of the Company or an Affiliate, or the board of the Company’s general
partner, in the case of executive officers of the Company’s general partner,
when such directions are consistent with your customary duties and
responsibilities and where your refusal has continued for more than 10 days
following written notice; (iv) your willful misconduct as an employee of the
Company or an Affiliate which includes your failure to adhere to the Code of
Business Conduct and Ethics of the Company’s general partner; (v) your willful
failure to render services to the Company or an Affiliate in accordance with
your employment arrangement, which failure amounts to a material neglect of your
duties to the Company or an Affiliate, or (vi) your substantial dependence, as
determined by the Committee, on any drug, immediate precursor or other substance
listed on Schedule IV of the Federal Comprehensive Drug Abuse Prevention and
Control Act of 1970, as amended, as determined in the sole discretion of the
Committee.”
     2. Paragraph 3(d) of the Agreement (formerly paragraph 3(c)) is amended to
read as follows:
     “(d) Other Terminations. If your employment with the Company is terminated
for any reason other than as provided in paragraphs 3(a), (b) or (c) above, to
the extent the Options are vested on the date of your termination, subject to
the further provisions of this Agreement, you or your guardian or legal
representative (or your estate or the person who acquires the Options by will or
the laws of descent and distribution or otherwise by reason of your death if you
die during such period) may exercise the Options at any time during an Exercise
Month that is (i) during the three-month period following such termination, if
such termination is prior to October 1, 2009, or (ii) during the period
following such termination until December 31, 2009, if such termination is after
September 30, 2009.”
     3. The last two paragraphs of Section 3 of the Agreement are amended to
read as follows:
     “Notwithstanding any of the foregoing, the UARs shall not be exercisable in
any event after December 31, 2009.
     Except as provided in paragraphs 3(a), (b) (c) or (d) above, all Options
that are not vested on the date of your termination of employment with the
Company shall be automatically canceled without payment upon such termination.”

2



--------------------------------------------------------------------------------



 



     4. The Agreement shall remain in full force and effect and, as amended by
this Amendment, is hereby ratified and affirmed in all respects.
     IN WITNESS WHEREOF, the Company, by its a duly authorized officer, and the
Grantee have caused this Amendment to be executed all as of the day and year
first above written.

            UCO General Partner, LP
by its general partner
UCO GP, LLC
      By:           Name:           Title:           Grantee
                       

3